1                                                        The Honorable Mary Jo Heston
                                                                Chapter 7 - Adversary
2

3

4                    IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
5
      In re:                                     Bankruptcy No. 18-42484-MJH
6
      MELISSA ELAINE ANDERSON,                   Adversary No. _____________
7
                                DEBTOR
8
                                                 COMPLAINT OBJECTING TO
9     RICHARD JAMES HOFFMASTER,                  DISCHARGE UNDER 11 U.S.C. §523

                                PLAINTIFF,
10
      vs.
11
      MELISSA ELAINE ANDERSON,
12
                                DEFENDANT.
13
               The Complaint of Richard James Hoffmaster, Plaintiff herein, alleges as
14
     follows:
15
                                             Parties
16
               1.    Plaintiff Richard James Hoffmaster (hereafter “Hoffmaster”) is a
17
     creditor of the Debtor Melissa Elaine Anderson. He is listed as Creditor 4.12 on
18
     Debtor’s Schedule E/F (Dkt. #1).
19
               2.    Defendant Melissa Elaine Anderson (hereafter “Anderson”) is the
20
     Debtor in bankruptcy case no. 18-42484, filed on July 18, 2018.
21

22

23
     Complaint                            Page 1 of 10            VORTMAN & FEINSTEIN
                                                               2033 SIXTH AVENUE, SUITE 251
24                                                                  SEATTLE, WA 98121
                                                                       (206) 223-9595
                                                                     (206) 386-5355 (fax)
1                                Jurisdiction and Venue

2           3.    This Court has subject matter jurisdiction pursuant to 28 U.S.C.

3    §§157 and 1334, and 11 U.S.C. §523. This Adversary Proceeding is a core

4    proceeding pursuant to 28 U.S.C. § 157(b)(2).

5           4.    Venue is proper in this Court pursuant to 28 U.S.C. §1409(a).

6                                 Background and Facts

7           5.    The Debtor is an individual. According to her sworn bankruptcy

8    schedules, Anderson is not married as of the petition date and has not lived with a

9    spouse or legal equivalent in a community property state within the last 8 years.

10          6.    Anderson is a repeat filer and all of her previous cases were filed in

11   the Western District of Washington:

12                a. Case Number 88-31892, Chapter 7 filed in Washington Western

13                    Bankruptcy Court on 05/10/1988, Standard Discharge on

14                    08/10/1988;

15                b. Case Number 92-35265, Chapter 7 filed in Washington Western

16                    Bankruptcy Court on 12/01/1992, Standard Discharge on

17                    03/09/1993.

18                c. Case Number 99-30545, Chapter 7 filed in Washington Western

19                    Bankruptcy Court on 01/22/1999, Standard Discharge on

20                    04/27/1999; and

21                d. Case Number 07-42593, Chapter 13 filed in Washington Western

22                    Bankruptcy Court on 08/14/2007, Standard Discharge on

23
     Complaint                             Page 2 of 10            VORTMAN & FEINSTEIN
                                                                2033 SIXTH AVENUE, SUITE 251
24                                                                   SEATTLE, WA 98121
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)
1                      09/02/2010.

2           7.     Hoffmaster met Anderson in July 2015. He was involved in a motor

3    vehicle accident. He was left unable to drive and perform daily duties without

4    assistance due to injuries he sustained as a result of the accident.

5           8.     Anderson agreed to be his Loss of Service Assistant to drive, run

6    errands, and assist in daily duties/activities. She was adequately compensated by

7    the insurance company for her efforts. She additionally agreed to perform domestic

8    assistance and assist with other items not related to Hoffmaster’s disability,

9    including his finances.

10          9.     In December 2015, Hoffmaster’s residence was burglarized while

11   Hoffmaster was out of town. Anderson was the only individual with access to the

12   house while he was away.

13          10.    In January 2016, Anderson disclosed she was experiencing financial

14   difficulties. Hoffmaster offered to allow her to stay at his residence free of rent in

15   exchange for payment of four utility bills (totaling not more than $350 per month).

16   Any hours not paid by the insurance company under the loss of service benefits

17   would be considered part of her rent duties to lower her obligation (with Hoffmaster

18   paying the difference directly to the individual creditors).

19          11.    In February 2016, Anderson gave notice on her apartment in

20   Olympia and moved to Hoffmaster’s residence. There was no formal lease or

21   contract between the parties.

22          12.    Still finding herself in a dire financial situation, Anderson looked to

23
     Complaint                             Page 3 of 10                VORTMAN & FEINSTEIN
                                                                    2033 SIXTH AVENUE, SUITE 251
24                                                                       SEATTLE, WA 98121
                                                                            (206) 223-9595
                                                                          (206) 386-5355 (fax)
1    Hoffmaster for assistance. Despite being completely disabled and his income

2    being solely disability benefits, Hoffmaster had access to a Home Equity Line of

3    Credit secured on his residence with Sound Credit Union, of which Anderson was

4    aware. At the time that Anderson moved into the residence, he owned his

5    residence free and clear of liens, but for the HELOC.

6           13.   Using her knowledge of Hoffmaster’s condition, Hoffmaster alleges

7    that Anderson induced him to signing a promissory note and offering to consolidate

8    all of her outstanding debts into a single payment to him. The source of funds

9    would be withdrawals from the Sound Credit Union HELOC. A true and correct

10   copy of the promissory note is attached hereto as Exhibit 1. The maximum principal

11   amount of the loan was $50,000, to be repaid at 12% APR over 60 months, but

12   that the actual amount would vary based on Anderson’s requested draws. The

13   minimum payment of principal and interest to be received by Hoffmaster from

14   Anderson was $1,500 per month, with the first payment due on March 1, 2016.

15          14.   Prior to signing the promissory note, Anderson assured Hoffmaster

16   that her financial troubles were not typical of her spending habits. After review of

17   her bills, Hoffmaster suggested she just file bankruptcy and get a fresh start. She

18   stated on multiple occasions that she did not “believe in bankruptcy” and that she

19   had never filed before and would like to avoid the stigma of filing for bankruptcy.

20   He understood her position and therefore agreed to loan her sufficient funds to pay

21   off all her then outstanding bills saving her from a bankruptcy. But for Anderson’s

22   assurances and promises to pay the loan in full, Hoffmaster would not have

23
     Complaint                            Page 4 of 10             VORTMAN & FEINSTEIN
                                                                2033 SIXTH AVENUE, SUITE 251
24                                                                   SEATTLE, WA 98121
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)
1    entered into the promissory note, loaned her any money, or allowed her to live with

2    him without a formal lease or other contract. As stated in Paragraph 6 above,

3    Anderson misrepresented that she has not filed [numerous] bankruptcies and

4    her representations of Hoffmaster that she did not “believe in bankruptcy” was a

5    material misrepresentation in order to induce him to loan her money.

6           15.    Anderson made representations to Hoffmaster that she was a

7    member of several class action law suits and entitled to IRS tax refunds that would

8    be sufficient to repay the $50,000 promissory note in full, with interest, in the 60

9    month time frame contemplated by the note. These income streams were in

10   addition to her regular and ongoing employment, as well as income received

11   through her ministerial work and as Hoffmaster’s loss of service assistant.

12   However, Anderson’s Schedule I lists her net monthly income as $2,311.46; she

13   lists no additional income from settlements or ministerial work on Schedule I and

14   it is unclear whether this income was included in her Statement of Financial Affairs.

15   But for Anderson’s representations to him of her income, Hoffmaster would not

16   have entered into the promissory note, loaned her any money, or allowed her to

17   live with him without a formal lease or other contract.

18          16.    Anderson represented to Hoffmaster that she owned a double wide

19   mobile home, free and clear of any liens. She represented that she had transferred

20   the title to her kids at sometime within the past 8 years, but that she maintained

21   ownership and control of the home as well. This asset is not listed on Schedule

22   A/B. But for Anderson’s representations regarding her assets, Hoffmaster would

23
     Complaint                            Page 5 of 10              VORTMAN & FEINSTEIN
                                                                 2033 SIXTH AVENUE, SUITE 251
24                                                                    SEATTLE, WA 98121
                                                                         (206) 223-9595
                                                                       (206) 386-5355 (fax)
1    not have entered into a promissory note, loaned her any money, or allowed her to

2    live with him without a formal lease or other contract.

3           17.    Pursuant to the terms of the promissory note and in reliance on her

4    representations, Hoffmaster made the distributions to or on behalf of Anderson as

5    identified in the attached loan history (Exhibit 2). Hoffmaster disbursed a total of

6    $38,399.36 to Anderson or Anderson’s creditors, and she incurred interest in the

7    amount of $8,084.29. Anderson received credit for various expenses she paid on

8    behalf of Hoffmaster, including payments to his credit cards and towards the

9    HELOC. She paid is credited a total of $17,410.31 through the petition date. The

10   balance of the loan as of the petition date was $29,073.34.

11          18.    A portion of those funds disbursed paid off Anderson’s prior vehicle

12   (a Kia), which enabled her to purchase a new 2016 Subaru Forester in April 2016.

13   It is also believed that the funds were used as part of the down payment on that

14   vehicle or as a trade in. The Subaru is secured by a loan from Alaska USA FCU in

15   the amount of $20,916.00. The Debtor entered into a reaffirmation agreement for

16   this vehicle (Dkt. #9), which was signed by her attorney that, even though there

17   was a presumption of undue hardship, the Debtor could make the monthly

18   payment. It is unknown whether the Hoffmaster loan was disclosed to Alaska USA

19   FCU prior to the making of their loan and the effect, if any, it would have had on

20   their decision to make the loan and then enter into the reaffirmation agreement.

21          19.    Anderson represented to Hoffmaster that the following debts were

22   paid in full by disbursements he made to her: Barclay’s Bank DE, Capital One,

23
     Complaint                            Page 6 of 10             VORTMAN & FEINSTEIN
                                                                2033 SIXTH AVENUE, SUITE 251
24                                                                   SEATTLE, WA 98121
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)
1    Chase Freedom Card, Citibank Shell Card, Comenity Bank, Citibank Costco Card,

2    Discover Card, Lending Club, JC Penny, Amazon, PayPal, and Wal-Mart. She

3    represented to him that these accounts were paid and closed at her request in

4    2016 and 2017, and that she would not incur any additional debt apart from his

5    consolidation loan. Specifically, as to the Lending Club debt, Anderson stated that

6    she did not qualify for Lending Club’s short-term loans and that she would not enter

7    into one due to the high interest rate; part of her reason for consolidating her debts

8    with Hoffmaster was to escape this lending cycle. However, all of these accounts

9    appear on her Schedule E/F as having been incurred prior to 2017 and during the

10   period in which Hoffmaster made disbursements to her.

11                                    Causes of Action

12          20.    First Cause of Action: Nondischarge by reason of false pretenses,

13   false representations, and/or actual fraud under 11 U.S.C. §523(a)(2)(A).

14                 a. Plaintiff adopts, incorporates by reference, and alleges herein all

15                    of the allegations and statements made in Paragraphs 5-19, as if

16                    set forth individually in the First Cause of Action.

17                 b. Pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, a debt

18                    incurred by a debtor “for money, property, services, or an

19                    extension, renewal, or refinancing of credit, to the extent obtained

20                    by - (A) false pretenses, a false representation, or actual fraud” is

21                    not dischargeable.

22                 c. Here, Anderson made multiple material misrepresentations

23
     Complaint                             Page 7 of 10              VORTMAN & FEINSTEIN
                                                                  2033 SIXTH AVENUE, SUITE 251
24                                                                     SEATTLE, WA 98121
                                                                          (206) 223-9595
                                                                        (206) 386-5355 (fax)
1                     regarding her income, assets, debts, and prior bankruptcy filings

2                     to Hoffmaster prior to signing the promissory note and during the

3                     disbursement period. But for these representations, Hoffmaster

4                     would not have entered into a promissory note, loaned her any

5                     money, or allowed her to live with him without a formal lease or

6                     other contract.

7                 d. Accordingly, the obligation is not dischargeable pursuant to 11

8                     U.S.C. §523(a)(2)(A).

9           21.   Second Cause of Action: Nondischarge by reason of fraud or

10   defalcation while acting in a fiduciary capacity under 11 U.S.C. §523(a)(4).

11                a. Plaintiff adopts, incorporates by reference, and alleges herein all

12                    of the allegations and statements made in Paragraphs 5-19, as if

13                    set forth individually in the Second Cause of Action.

14                b. Pursuant to Section 523(a)(4) of the Bankruptcy Code, a debt

15                    incurred by a debtor based upon “fraud or defalcation while acting

16                    in a fiduciary capacity” is not dischargeable.

17                c. Anderson was in a position of trust relative to Hoffmaster.

18                    Anderson was engaged to be his Loss of Service assistant

19                    following a traumatic motor vehicle accident that left him

20                    permanently disabled. She had unique access to Hoffmaster and

21                    she used that relationship to fraudulently manipulate him into

22                    extending the loan and making disbursements to her and her

23
     Complaint                            Page 8 of 10              VORTMAN & FEINSTEIN
                                                                 2033 SIXTH AVENUE, SUITE 251
24                                                                    SEATTLE, WA 98121
                                                                         (206) 223-9595
                                                                       (206) 386-5355 (fax)
1                    creditors.

2                 d. Accordingly, the obligation is not dischargeable pursuant to 11

3                    U.S.C. §523(a)(4).

4           22.   Third Cause of Action: Nondischarge by reason of willful and

5    malicious injury under 11 U.S.C. §§523(a)(6)

6                 a. Plaintiff adopts, incorporates by reference, and alleges herein all

7                    of the allegations and statements made in Paragraphs 5-19, as if

8                    set forth individually in the Third Cause of Action.

9                 b. Pursuant to Section 523(a)(6) of the Bankruptcy Code, a debt

10                   incurred by a debtor based upon the “willful and malicious injury

11                   by the debtor to another entity or to the property of another entity”

12                   is not dischargeable.

13                c. While supposedly entering into the promissory note with

14                   Hoffmaster to consolidate her debts to avoid filing her first

15                   bankruptcy, Anderson intentionally, maliciously, and in bad faith

16                   took Hoffmaster’s money and used the funds indiscriminately.

17                   She continued to incur debt in the 18 months prior to the

18                   bankruptcy filing to buy time until she would be eligible for a

19                   Chapter 7 discharge following her previous (undisclosed)

20                   bankruptcy.

21                d. Her malice was demonstrated when she refused to repay the loan

22                   (or make any of the scheduled loan payments of $1,500.00

23
     Complaint                            Page 9 of 10             VORTMAN & FEINSTEIN
                                                                2033 SIXTH AVENUE, SUITE 251
24                                                                   SEATTLE, WA 98121
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)
1                     monthly). She lacked any intent to repay the loan in concealing

2                     that her net income was only $2,311.46, which would make

3                     repayment not feasible.

4                  e. This action was willful, intentional, malicious, and aimed to

5                     deprive Hoffmaster of the equity in his home, his Social Security

6                     income, his insurance benefit for a Loss of Service assistant.

7                  f. Anderson’s actions and fraudulent misrepresentations caused

8                     him injury in the amount of $29,073.34 as calculated through the

9                     petition date.

10          23.    Hoffmaster reserves the right to assert additional bases for this

11   pleading.

12                                     Prayer for Relief

13          Wherefore, the Plaintiff prays for a judgment that the debt is not discharged

14   under Section 523 or any other provision of the Bankruptcy Code; for an award of

15   attorney’s fees against the Debtor; and for such further and other relief as deemed

16   just in the premises.

17          Dated this 11th day of October, 2018, at Seattle, Washington.

18                                              /s/ Kathryn P. Scordato
                                                Kathryn P. Scordato, WSBA #41922
19                                              Larry B. Feinstein, WSBA #6074
                                                Attorneys for Richard Hoffmaster
20

21

22

23
     Complaint                             Page 10 of 10           VORTMAN & FEINSTEIN
                                                                2033 SIXTH AVENUE, SUITE 251
24                                                                   SEATTLE, WA 98121
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)
                                                                Melissa Anderson - Loan History Report
                                                                          as of July 18, 2018

 Disbursement Date     Amount                            Recipient of Funds and Intended Use                        Payments Received       Amount           Balance
1/14/2016            $    929.65 Capital One Credit Card                                                                                                 $      929.65
2/22/2016            $ 18,880.07 Anderson – Direct Payment with Cashier’s Check to pay off balances of her debts                                         $   19,809.72
2/25/2016            $ 2,442.05 Barclay Credit Card                                                                                                      $   22,251.77
2/25/2016            $    237.72 JC Penny Credit Card                                                                                                    $   22,489.49
                     $    224.89 Interest for March 2016                                                                                                 $   22,714.38
3/1/2016             $    750.00 Anderson – Last month rent at Olympia apartment                                                                         $   23,464.38
                                                                                                                   3/2/2016             $    (750.00)    $   22,714.38
3/28/2016            $    971.76 Hewlett Packard                                                                                                         $   23,686.14
                     $    236.86 Interest for April 2016                                                                                                 $   23,923.01
                                                                                                                   4/1/2016             $    (971.76)    $   22,951.25
                                                                                                                   4/11/2016            $     (26.00)    $   22,925.25
                                                                                                                   4/26/2016            $     (27.00)    $   22,898.25
4/29/2016            $   1,730.18 Puyallup Subaru to pay off Anderson’s Kia                                                                              $   24,628.43
                     $     246.28 Interest for May 2016                                                                                                  $   24,874.71
                                                                                                                   5/1/2016             $    (700.00)    $   24,174.71
                                                                                                                   5/11/2016            $     (50.00)    $   24,124.71
                                                                                                                   5/11/2016            $    (600.00)    $   23,524.71
5/25/2016            $   4,500.00 Anderson – To pay Discover Card and Kia payment                                                                        $   28,024.71
                                                                                                                   5/26/2016            $     (184.95)   $   27,839.76
                                                                                                                   5/27/2016            $   (1,731.00)   $   26,108.76
                     $    261.09 Interest for June 2016                                                                                                  $   26,369.85
                                                                                                                   6/7/2016             $    (200.00)    $   26,169.85
                                                                                                                   6/14/2016            $    (340.00)    $   25,829.85
                                                                                                                   6/14/2016            $     (50.00)    $   25,779.85
                                                                                                                   6/28/2016            $     (50.00)    $   25,729.85
                     $    257.30 Interest for July 2016                                                                                                  $   25,987.15
                                                                                                                   7/1/2016             $    (783.00)    $   25,204.15
7/9/2016             $   5,164.07 Capital One Credit Card                                                                                                $   30,368.22
                                                                                                                   7/12/2016            $     (22.75)    $   30,345.47
                                                                                                                   7/12/2016            $     (15.00)    $   30,330.47
                                                                                                                   7/25/2016            $    (548.00)    $   29,782.47
                                                                                                                   7/25/2016            $     (50.00)    $   29,732.47
                     $    297.32 Interest for August 2016                                                                                                $   30,029.79
                                                                                                                   8/1/2016             $    (550.00)    $   29,479.79
                                                                                                                   8/8/2016             $     (28.00)    $   29,451.79
                     $    294.52 Interest for September 2016                                                                                             $   29,746.31
                                                                                                                   9/25/2016            $    (475.00)    $   29,271.31
                                                                                                                   9/25/2016            $    (100.00)    $   29,171.31
                     $    291.71 Interest for October 2016                                                                                               $   29,463.02
                                                                                                                   10/7/2016            $     (50.00)    $   29,413.02
10/25/2016           $   2,563.86 Anderson – To pay Chase Credit Card                                                                                    $   31,976.88
                                                                                                                   10/29/2016           $     (60.00)    $   31,916.88
                                                                                                                   10/30/2016           $    (795.00)    $   31,121.88
                     $    311.22 Interest for November 2016                                                                                              $   31,433.10
                                                                                                                   11/1/2016            $    (640.00)    $   30,793.10
                                                                                                                   11/15/2016           $     (36.75)    $   30,756.35
                                                                                                                   11/27/2016           $    (363.00)    $   30,393.35
                                                                                                                   11/29/2016           $     (60.00)    $   30,333.35
                                                                 Melissa Anderson - Loan History Report
                                                                           as of July 18, 2018

 Disbursement Date       Amount                           Recipient of Funds and Intended Use              Payments Received       Amount           Balance
                     $     303.33 Interest for December 2016                                                                                    $   30,636.68
                                                                                                          12/6/2016            $    (795.00)    $   29,841.68
                                                                                                          12/18/2016           $     (35.00)    $   29,806.68
                                                                                                          12/26/2016           $    (479.00)    $   29,327.68
                                                                                                          12/26/2018           $     (60.00)    $   29,267.68
                     $      292.68 Interest for January 2017                                                                                    $   29,560.36
1/10/2017            $      230.00 Capital One Credit Card                                                                                      $   29,790.36
                                                                                                          1/28/2017            $    (539.50)    $   29,250.86
                                                                                                          1/28/2017            $     (60.00)    $   29,190.86
                                                                                                          1/28/2017            $    (230.00)    $   28,960.86
                     $      289.61 Interest for February 2017                                                                                   $   29,250.47
                                                                                                          2/14/2017            $     (24.50)    $   29,225.97
                                                                                                          2/25/2017            $     (89.60)    $   29,136.37
                                                                                                          2/25/2017            $    (440.00)    $   28,696.37
                     $      286.96 Interest for March 2017                                                                                      $   28,983.33
                                                                                                          3/12/2017            $     (60.00)    $   28,923.33
                                                                                                          3/25/2017            $     (60.00)    $   28,863.33
                                                                                                          3/28/2017            $    (200.00)    $   28,663.33
                     $      286.63 Interest for April 2017                                                                                      $   28,949.97
                                                                                                          4/10/2017            $     (60.00)    $   28,889.97
                                                                                                          4/28/2017            $     (25.00)    $   28,864.97
                                                                                                          4/28/2017            $    (200.00)    $   28,664.97
                     $      286.65 Interest for May 2017                                                                                        $   28,951.62
                                                                                                          5/11/2017            $     (60.00)    $   28,891.62
                                                                                                          5/25/2017            $     (50.00)    $   28,841.62
                                                                                                          5/25/2017            $    (300.00)    $   28,541.62
                     $      285.42 Interest for June 2017                                                                                       $   28,827.03
                                                                                                          6/10/2017            $     (50.00)    $   28,777.03
                                                                                                          6/26/2017            $     (50.00)    $   28,727.03
                                                                                                          6/26/2017            $    (300.00)    $   28,427.03
                     $      284.27 Interest for July 2017                                                                                       $   28,711.30
                                                                                                          7/10/2017            $     (30.00)    $   28,681.30
                                                                                                          7/28/2017            $     (30.00)    $   28,651.30
                                                                                                          7/28/2017            $    (250.00)    $   28,401.30
                     $      284.01 Interest for August 2017                                                                                     $   28,685.32
                                                                                                          8/10/2017            $     (50.00)    $   28,635.32
                                                                                                          8/25/2017            $     (50.00)    $   28,585.32
                                                                                                          8/25/2017            $    (300.00)    $   28,285.32
                     $      282.85 Interest for September 2017                                                                                  $   28,568.17
                                                                                                          9/12/2017            $     (50.00)    $   28,518.17
                                                                                                          9/25/2017            $     (30.00)    $   28,488.17
                                                                                                          9/25/2017            $    (250.00)    $   28,238.17
                     $      282.38 Interest for October 2017                                                                                    $   28,520.55
                                                                                                          10/9/2017            $      (75.00)   $   28,445.55
                                                                                                          10/10/2017           $      (50.00)   $   28,395.55
                                                                                                          10/25/2017           $      (15.00)   $   28,380.55
                                                                                                          10/25/2017           $     (250.00)   $   28,130.55
                                                                                                          10/30/2017           $   (1,155.50)   $   26,975.05
                                                                  Melissa Anderson - Loan History Report
                                                                            as of July 18, 2018

 Disbursement Date       Amount                           Recipient of Funds and Intended Use               Payments Received       Amount         Balance
                     $     269.75 Interest for November 2017                                                                                   $   27,244.80
                                                                                                           11/29/2017           $     (200.00) $   27,044.80
                     $      270.45 Interest for December 2017                                                                                  $   27,315.25
                     $      273.15 Interest for January 2018                                                                                   $   27,588.40
                                                                                                           1/10/2018            $     (200.00) $   27,388.40
                     $      273.88   Interest for February 2018                                                                                $   27,662.29
                     $      276.62   Interest for March 2018                                                                                   $   27,938.91
                     $      279.39   Interest for April 2018                                                                                   $   28,218.30
                     $      282.18   Interest for May 2018                                                                                     $   28,500.48
                     $      285.00   Interest for June 2018                                                                                    $   28,785.49
                     $      287.85   Interest for July 2018                                                                                    $   29,073.34

Totals               $ 46,483.65                                                                                                $ (17,410.31) $ 29,073.34
Interest Total       $ 8,084.29
Principal Total      $ 38,399.36
